                Case 2:21-cv-00270-BJR Document 39 Filed 06/18/21 Page 1 of 3




 1                                                      The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
     PARLER LLC,
 9
                            Plaintiff,             No. 2:21-cv-00270-BJR
10

11         v.                                      DEFENDANTS’ MOTION TO
                                                   SEAL PORTION OF
12 AMAZON WEB SERVICES, INC., and                  OPPOSITION TO MOTION FOR
   AMAZON.COM, INC.,                               SANCTIONS
13

14                          Defendants.

15

16

17

18
19

20

21

22

23

24

25

26

27
     DEFENDANTS’ MOTION TO SEAL PORTION OF OPPOSITION TO MOTION     Davis Wright Tremaine LLP
     FOR SANCTIONS                                                           L AW O FFICE S
                                                                       920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                 Seattle, WA 98104-1610
                                                                  206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 39 Filed 06/18/21 Page 2 of 3




 1          On March 15, 2021, this Court granted the motion of Plaintiff Parler LLC to seal portions

 2 of its corporate disclosure statement. Dkt. 16. Defendants’ response to Parler’s motion for Rule

 3 11 sanctions as well as the accompanying Declaration of Ambika Kumar and exhibits contain

 4 information maintained under seal pursuant to the March 15 order. Accordingly, Defendants

 5 respectfully ask the Court to maintain the unredacted version of their opposition brief and Kumar

 6 declaration, with exhibits, under seal.

 7          DATED this 18th day of June, 2021.

 8                                                  Davis Wright Tremaine LLP
                                                    Attorneys for Defendants Amazon Web
 9                                                  Services, Inc. and Amazon.com, Inc.
10                                                  By s/Ambika Kumar
                                                       Ambika Kumar, WSBA #38237
11                                                     Robert E. Miller, WSBA #46507
                                                       Caesar Kalinowski, WSBA #52650
12                                                     920 Fifth Avenue, Suite 3300
                                                       Seattle, WA 98104-1610
13                                                     Telephone: 206-622-3150
                                                       E-mail: AmbikaKumar@dwt.com
14
                                                                 RobertMiller@dwt.com
15                                                               CaesarKalinowski@dwt.com

16                                                      Alonzo Wickers IV (pro hac vice)
                                                        865 S. Figueroa Street, Suite 2400
17                                                      Los Angeles, CA 90017
                                                        Telephone: 213-633-6800
18                                                      E-mail: AlonzoWickers@dwt.com

19

20

21

22

23

24

25

26

27
     DEFENDANTS’ MOTION TO SEAL PORTION OF OPPOSITION TO MOTION              Davis Wright Tremaine LLP
     FOR SANCTIONS - 1                                                                L AW O FFICE S
                                                                                920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                          Seattle, WA 98104-1610
                                                                           206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 39 Filed 06/18/21 Page 3 of 3




 1
                                    CERTIFICATE OF SERVICE
 2
            I hereby certify that counsel of record have been served a true and correct copy of the
 3
     foregoing Defendants’ Motion to Seal Portions of Opposition to Plaintiff’s Motion for Rule 11
 4
     Sanctions by electronic mail through the Court’s ECF Notifications to the following:
 5
                   Angelo J. Calfo, WSBA# 27079
 6                 CALFO EAKES LLP
                   1301 Second Avenue, Suite 2800
 7                 Seattle, WA 98101
                   Email: angeloc@calfoeakes.com
 8
                   David J. Groesbeck, WSBA No. 24749
 9                 DAVID J. GROESBECK, P.S.
                   1333 E. Johns Prairie Rd.
10                 Shelton, WA 98584
                   Email: david@groesbecklaw.com
11

12
     DATED this 18th day of June, 2021.
13

14                                               Davis Wright Tremaine LLP
15                                               Attorney for Defendants

16                                               By s/Ambika Kumar
                                                    Ambika Kumar, WSBA #38237
17

18
19

20

21

22

23

24

25

26

27
     DEFENDANTS’ MOTION TO SEAL PORTION OF OPPOSITION TO MOTION              Davis Wright Tremaine LLP
     FOR SANCTIONS - 2                                                                L AW O FFICE S
                                                                                920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                          Seattle, WA 98104-1610
                                                                           206.622.3150 main · 206.757.7700 fax
